EXHIBIT 10.3

 

Summary Description of Incentive Compensation Arrangement for Iron Mountain
Incorporated’s Executive Officers

        Iron Mountain Incorporated (the “Company”) has an incentive compensation
arrangement for executive officers that is unwritten and informal. It is
generally set during the first three months of the fiscal year for that fiscal
year.  Criteria, such as gross revenues and Operating Income Before Depreciation
and Amortization (OIBDA), are selected, and targets for such criteria are
selected.  Bonuses ranging from 30% to 100% of the executive officer’s base
salary are paid, depending on targets being met at various levels, following the
end of the fiscal year.  The targets for criteria are adjusted by management
during the year for acquisitions and other major unbudgeted events. The criteria
set for fiscal year 2005 are gross revenues, OIBDA and a discretionary element.

 

 

 

 